Citation Nr: 0929568	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-38 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
dysthymic disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1959 to 
April 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's December 2007 VA Form 9 notes he requested a 
Board hearing to be conducted in Washington, DC.  However, In 
a June 2009 statement, the Veteran's representative indicated 
he wishes to attend a hearing at his local RO.  As the 
Veteran's requested hearing has not yet been conducted, this 
matter should be REMANDED to schedule the Veteran for a 
Travel Board or videoconference Board hearing of his 
choosing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) 
(2008).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board or 
videoconference Board hearing of his 
choosing. Appropriate notification should 
be given to the appellant and his 
representative, and such notification 
should be documented and associated with 
the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




